Citation Nr: 1823923	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-29 190	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thoracolumbar degenerative disc disease with degenerative joint disease at L5-S1, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.  In January 2015 and November 2016, the claim was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Board remanded the claim for additional development, to include providing the Veteran with an examination to assess the secondary service connection claim at issue here.  See Board Remand, 5 (Nov. 4, 2016).  Although the Veteran failed to report for his scheduled examination, it appears that this was due to apparent confusion regarding his current address, or a conflict due to surgery his wife had.  Affording the Veteran the benefit of the doubt, the Board finds that the claim should be remanded to provide him with another opportunity to appear for examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal.

2.  Schedule the Veteran for an appropriate VA examination of his claimed lumbar spine disability.  After reviewing the record and conducting any diagnostic tests necessary, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that a lumbar spine disability is causally related to OR aggravated by the service-connected knee disabilities, to include by way of an altered gait pattern.

3.  After the above development has been accomplished, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

